Citation Nr: 0025946	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  95-05 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2. Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

3.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound to the left external oblique muscle, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1969.  Service in Vietnam is indicated by the 
evidence of record.

Service connection was initially granted for PTSD in a July 
1991 rating decision.  The veteran, through his attorney, 
filed a claim for an increased disability rating in June 
1992.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted an increased evaluation, 50 percent, for the 
veteran's service-connected PTSD, and from a January 1994 
rating decision, which denied the veteran's claims of 
entitlement to an increased evaluation for the residuals of a 
gunshot wound to the left external oblique muscle and 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

In a March 2000 rating decision, the RO granted a 70 percent 
disability rating for the veteran's PTSD.  In AB v. Brown, 
6 Vet. App. 35 (1993), the United States Court of Appeals for 
Veterans Claims (the Court) held that on a claim for an 
original or increased rating, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In this case, the veteran has continued to express 
disagreement with the assigned disability rating.


FINDING OF FACT

The evidence shows that the veteran is unable to obtain or 
retain employment due to his service-connected PTSD.



CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The veteran's claim of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities is dismissed as moot.  VAOPGCPREC 6-99 (June 9, 
1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

The veteran is seeking an increased evaluation for his 
service-connected PTSD.  He essentially contends that his 
PTSD is more severe than is contemplated by his currently 
assigned rating.   

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to the 
veteran's claim of entitlement to an increased disability 
rating for PTSD; describe the factual background of this 
case; and then proceed to analyze the claim and render a 
decision.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Effective November 7, 1996, during the pendency of this 
appeal, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders, including PTSD.  
61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 
4.130).  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  See Karnas, 1 Vet. App. 
at 311; see also VAOPGCPREC 3-2000 (2000) [opinion of VA 
General Counsel that the decision in Karnas is to be 
implemented by first determining whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the former and current 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change, and that the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.].  
See also 38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 
14.507 (1999) [precedential opinions of VA's General Counsel 
are binding on the Board].

The Board notes that the RO provided the veteran with notice 
of the former regulations in the January 1994 Statement of 
the Case and of the revised regulations in the March 2000 
Supplemental Statement of the Case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394(1993)

Before November 7, 1996, the VA Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70%  Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment. 

50%  Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment. 

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995). 

Factual Background

In July 1990, the veteran filed a claim of entitlement to 
service connection for PTSD.  The record reflects that 
earlier that month, he had sought treatment at a Vet Center 
after experiencing problems with his employment at a post 
office.  A counselor obtained the veteran's history and noted 
an impression of PTSD.  In a May 1991 letter, the counselor 
explained that the veteran had exhibited moderate to severe 
symptoms, including nightmares and flashbacks of events in 
Vietnam.  The counselor also noted a history of other 
symptoms, including anger, depression, difficulty dealing 
with authority, and alcohol abuse.

In June 1991, the veteran was provided with a VA psychiatric 
examination.  The veteran reported that he slept well, but 
had nightmares of experiences in Vietnam about twice a week.  
He stated that his social life was limited to talking to a 
couple of people at his job.  He indicated that he was very 
interested in prospecting and treasure hunting, but that his 
favorite aspect of this activity was that he did not have to 
see any people.  The veteran stated that he had worked at a 
post office for four years and for the most part had been 
able to handle the pressure of his work, although he did 
notice that he had a tendency to lose his temper with 
coworkers at times.  The VA psychiatrist noted that the 
veteran's mood was mildly depressed but that his thought 
progress was logical and coherent.  The psychiatrist found no 
evidence of hallucinations, delusions, or paranoid ideation.  
The veteran denied any history of violent actions over the 
past five years, and stated that he tried to avoid 
confrontations.  The psychiatrist noted a diagnosis of PTSD 
and assigned a GAF score of 60 for moderate impairment in 
social relations.

In a July 1991 rating decision, the Albuquerque, New Mexico 
RO granted the veteran's claim of entitlement to service 
connection for PTSD and assigned a 10 percent disability 
rating.  That decision was not appealed.  [The Board notes 
that a Notice of Disagreement was filed by the veteran in 
September 1991 as to another issue decided in July 1991, 
entitlement to an increased disability rating for gunshot 
wound residuals; PTSD was not mentioned].

The record shows that from January 1992 to April 1992, the 
veteran was admitted to a VA Hospital for treatment of his 
PTSD.  In a May 1992 Discharge Summary, a VA psychiatrist 
noted that the veteran was experiencing visual 
hallucinations, which consisted of reliving combat 
experiences.  The veteran also had auditory hallucinations of 
bullets and explosions, and olfactory hallucinations of earth 
and lowlands.  The psychiatrist found that the veteran's 
thought content was marked by depressive themes and fleeting 
thoughts of harming himself.  The veteran admitted to 
homicidal ideation with intent and plan, but indicated that 
this was unsuccessful and occurred when he was dealing drugs.  

During his hospitalization, the veteran reported that his 
work history was mainly in construction, but that he had 
worked at a post office for the past several years.  He 
stated that he had many problems on the job due to contact 
with so many other workers.  He indicated that he had 
experienced conflict with both coworkers and people in 
authority, and that he had become verbally and physically 
abusive to other workers.  The VA psychiatrist concluded that 
the veteran's ability to work was compromised by his tendency 
to be conflictive with authority and coworkers, and by his 
history of becoming both verbally and physically abusive to 
coworkers.  The psychiatrist found that the veteran should 
obtain a job with reduced contact with others and a very low 
stress level.  The veteran had reportedly expressed a desire 
to return to school and eventually work as a campground 
manager, which would keep him in isolation.  The VA 
psychiatrist noted a diagnosis of severe, chronic PTSD and 
assigned a current GAF score of 40.  The psychiatrist also 
noted that a GAF score of 40 was appropriate for the past 
year.

In June 1992, the veteran's attorney submitted a signed 
statement requesting an increased evaluation for the 
veteran's service-connected PTSD.  In an October 1992 rating 
decision, the RO determined that an increased rating, 50 
percent, was warranted for the veteran's PTSD.  In September 
1993, the veteran's attorney submitted a Notice of 
Disagreement regarding that decision.

During a VA psychiatric examination conducted in July 1993, 
the veteran reported that he was in his third marriage and 
that he expected that it would soon end in divorce.  He 
stated that the reason for this divorce was that he often 
became violent and had a tendency to be physically abusive.  
He also stated that he had been jobless for about a week and 
that he had lost his most recent job as a maintenance worker 
in an apartment complex because his supervisor felt that he 
did not work well with other people.  The veteran denied any 
hallucinations but admitted to occasional "visions".  He 
described occasional paranoid thinking, especially when he 
was in crowded places with many people.  The VA psychiatrist 
noted a diagnosis of mild-to-moderate PTSD.

An August 1993 decision by the Social Security Administration 
reflects that the veteran was found to be totally disabled 
for the period from July 1991 to March 1993.  The agency 
determined that during this period, the veteran was unable to 
return to past relevant work and unable to perform any other 
occupations existing in significant numbers.  The agency 
noted that the veteran was severely impaired due to affective 
and anxiety-related disorders, and from substance abuse 
disorders.  It was further determined that as of March 1993, 
an improvement occurred in the veteran's condition and that 
he was able to return to work and was able to perform a wide 
range of work activities.

Vet Center treatment records reveal that from October 1994 to 
April 1995, the veteran received ongoing counseling for his 
PTSD.  Throughout this period, a variety of symptoms were 
noted, including anger issues, depression, and isolation.  In 
a March 1995 letter, his Vet Center counselor indicated that 
his treatment had been moving along nicely with significant 
improvement, until a recent incident in which he was ticketed 
for several infractions regarding the operation of his motor 
vehicle.  The counselor indicated that this had confused the 
veteran and set him back in his treatment due to the anxiety 
he was feeling.  The counselor found that the veteran had no 
concept of the consequences of what he was doing and no 
understanding that it was wrong until it was brought to his 
attention.  

During a July 1995 VA psychiatric examination, the veteran 
stated that he had worked out of a temporary agency for the 
past year and had held several jobs for brief periods.  He 
indicated that his longest job had been at Taco Bell and that 
he had worked there for only six to eight weeks.  He further 
indicated that he was planning to enroll in a VA vocational 
rehabilitation program and that he had several ideas 
regarding possible careers that he thought he could pursue.  
The veteran stated that he felt that he was physically up to 
managing a job and that, in light of his work on anger 
management, he was optimistic that he could manage working 
with people as well.  Following examination, the VA 
psychiatrist concluded that the veteran's PTSD appeared 
reasonably stable with some improvements.  The psychiatrist 
noted that the veteran was out of the stress of his third 
marriage now that he was divorced, and he seemed to be 
managing his anger in a better way.  The psychiatrist further 
noted that the veteran was continuing to seek weekly 
treatment and it was thought that he would soon be able to 
find work that he could manage.  The psychiatrist concluded 
that his current and highest GAF score for the past year was 
55, which represented moderate symptoms of interpersonal 
problems but with the ability to maintain employment with 
certain special conditions.

In a statement submitted in November 1995, the veteran 
indicated that he was experiencing nightmares and flashbacks 
daily.  He also indicated that he was able to work for three 
or four months last year in jobs in which he only had to deal 
with his boss.  He said it was difficult for him to deal with 
people, but that he was trying very hard at the "vocation 
school".

In a February 1997 letter, a Vet Center counselor indicated 
that the veteran's PTSD was troubling him in a more severe 
manner, particularly during the past year.  The counselor 
noted that the veteran had made good progress in therapy, but 
had nevertheless experienced in increase in nightmares and 
depression.  The veteran was also noted to be isolating 
himself more frequently and was in a much more irritable 
mood.  The counselor found that he frequently became angry 
and more forgetful, and that he was finding it very difficult 
to concentrate.  The counselor determined that the veteran 
had long-term problems with hyperarousal, anger, nightmares, 
and flashbacks.  The counselor also determined that his 
overall picture was one of significant impairment, which 
negatively affected his personal, social, and occupational 
relationships.

In May 1998, the veteran was provided with an evaluation by a 
private psychiatrist.  The veteran reported that he 
experienced frequent nightmares that disrupted his sleep so 
much as to make it virtually impossible for him to maintain 
an eight-hour workday.  He also reported that he experienced 
flashbacks and significant avoidance of people.  The veteran 
stated that when he worked around a lot of people, he would 
become very angry and abrupt, but that his irritability had 
recently decreased because he was no longer working around 
many people.  He indicated that he had been enrolled in 
culinary school, but had dropped out in order to avoid 
working with a large number of students.  He stated that he 
would like to work more if he could find the right 
environment, but that he did not believe he had the stamina 
for an eight-hour workday.  Following examination, the 
psychiatrist concluded that the veteran experienced several 
symptoms, including sleep disturbance, hyper startled 
response, irritability, social isolation, an unstable living 
situation, and an inability to work full-time.  The 
psychiatrist determined that the veteran had continuing 
problems due to his PTSD and that he seemed generally 
concerned about his desire to try to work in a very difficult 
situation.  The psychiatrist found that even with menial 
work, the veteran had a history of doing fairly poorly.  The 
psychiatrist indicated that a GAF score of 45 was 
appropriate, because the veteran worked only minimally during 
the month, was unable to sustain work, and he continued to 
drink in excess on occasion.

In a March 2000 rating decision, the RO granted an increased 
disability rating of 70 percent for the veteran's service-
connected PTSD.

Analysis

Preliminary matters - well groundedness of the claim; duty to 
assist; standard of proof

As an initial matter, the Board finds that the veteran's 
claim of entitlement to an increased rating for PTSD is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  So it is with 
respect to this issue.

A well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  See 38 U.S.C.A. § 5107.  The Board finds that the 
statutory duty of VA to assist the veteran in the development 
of his claim has been fulfilled with respect to his claim of 
entitlement to an increased rating for PTSD.  In particular, 
there is ample medical and other evidence of record, 
including the reports of a number of VA psychiatric 
examinations.  The veteran has been given the opportunity to 
present evidence and argument in support of his claim. There 
is no indication in the record that the veteran or his 
attorney have identified any evidence which is pertinent to 
this claim which has not been obtained.  In fact, the record 
reflects that the veteran's attorney has submitted numerous 
statements on the veteran's behalf and he has never asserted 
in any of these statements that any additional evidentiary 
development is warranted.  Rather, the attorney has 
repeatedly insisted that the veteran's case be forwarded as 
soon as possible to the Board for adjudication. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record on appeal.  
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

Under the former regulation, the finding of only one of the 
criteria listed for a particular rating in Diagnostic Code 
9400 may be sufficient to support the assignment of that 
rating.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  
Accordingly, the Board has considered whether the veteran 
would be entitled to a 100 percent evaluation, the maximum 
rating available under either code, based upon demonstrable 
inability to maintain employment. 

After carefully reviewing the evidence of record, the Board 
finds that the veteran has presented competent evidence 
demonstrating that his PTSD is of such severity that he is 
currently unable to retain employment.  The psychiatric 
reports of record support a conclusion that the veteran 
suffers from severe PTSD which is manifested through a wide 
variety of symptoms, including irritability, anger outbursts 
with a history of violent behavior, and exaggerated startled 
response.  The Board finds the May 1998 psychiatric 
examination to be particularly probative, as the psychiatrist 
specifically concluded the veteran was unable to sustain 
employment due to his PTSD.  The psychiatrist further 
concluded that despite the veteran's desire to work, his 
history demonstrated that even in menial jobs he had 
performed fairly poorly.  The Board finds this conclusion to 
be consistent with the report of the veteran's January 1992 
hospitalization, in which a VA psychiatrist determined that 
the veteran's ability to work was compromised by his tendency 
to be conflictive with authority and coworkers, and his 
history of becoming verbally and physically abusive towards 
others on his job.  The Board finds this conclusion is 
consistent with the other psychiatric evaluations of record, 
in which it is revealed that the veteran had been unable to 
maintain any consistent long-term employment since leaving 
his job at the post office in 1993.

The Board recognizes that on several occasions the veteran 
has been assigned GAF scores ranging from 55 to 60, which are 
indicative of only mild or moderate impairment in social and 
occupational functioning.  However, in light of the veteran's 
severe symptomatology and continued unemployment despite 
several attempts to find work or to obtain training in new 
fields, the Board believes that the preponderance of the 
evidence supports finding that the veteran's PTSD is of such 
severity that it prevents him from maintaining any form of 
gainful employment.  Specifically, the Board finds that 
although some fluctuation is evident in the veteran's 
psychiatric condition, the competent and probative evidence 
demonstrates that the veteran's PTSD is generally manifested 
by serious impairment in social and occupational functioning. 

In summary, the Board believes that competent and probative 
evidence of record strongly supports a finding that the 
veteran's PTSD is of such severity that it prevents him from 
maintaining any form of gainful employment.  Thus, the Board 
finds that the former criteria for an evaluation of 100 
percent have been met.  Johnson, 7 Vet. App. at 97.  The 
benefit sought on appeal is accordingly granted.

Additional comments

Because a 100 percent evaluation has been granted under the 
former schedular criteria, the Board finds that consideration 
of the veteran's disability under the current criteria of 
38 C.F.R. § 4.130, Diagnostic Codes 9411 (1999) has been 
rendered moot.  Similarly, in light of the Board's decision 
to grant a 100 percent rating for PTSD, no action is 
warranted with respect to consideration of an extraschedular 
rating for PTSD.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  However, the Court's 
holding in Fenderson was limited to cases in which claims 
have been in continuous appellate status since their original 
assignment of service connection.  Such is not the case here.  
As noted above, service connection was initially granted for 
PTSD in a July 1991 rating decision.  That decision was not 
appealed.  The Board notes in this connection that the 
veteran did indeed file a Notice of Disagreement with the 
July 1991 rating decision.  However, that Notice of 
Disagreement referred only to another issue, an increased 
rating for gunshot wound residuals; PTSD was not mentioned.  
The current appeal arose from an increased rating claim that 
was filed by veteran, through his attorney, in June 1992.  

The Board notes that because the June 1992 increased rating 
claim was filed within one year of the July 1991 rating 
decision, it has considered whether this claim could 
constitute a Notice of Disagreement with respect to the 
initially assigned disability evaluation.  However, a Notice 
of Disagreement is defined as a written communication from a 
claimant or the representative expressing dissatisfaction or 
disagreement with an adjudicative determination of an agency 
of original jurisdiction and a desire to contest the result.  
While special wording is not required, the notice of 
disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  38 C.F.R. § 20.201.

The pertinent text within the June 1992 statement reads as 
follows: "Please accept this letter as an informal request 
of Increased Evaluation for PTSD ...[t]he veteran respectfully 
files his Informal Claim, and we will provide specific 
medical documentation and arguments to support the veteran's 
claim" (underlining as in the original).  Even under a 
liberal reading of this document, the Board can find no 
language expressing either disagreement with the RO's July 
1991 rating decision or a desire for appellate review of that 
decision.  Rather, it is clear from the text of this document 
that the veteran was seeking solely to file a claim of 
entitlement to an increased evaluation for his service-
connected PTSD.  Cf. EF v. Derwinski, 1 Vet. App. 324, 326 
(1991) [VA's statutory duty to assist means that VA must 
liberally read all documents or oral testimony submitted to 
include all issues presented]; Douglas v. Derwinski, 2 Vet. 
App. 103, 109 (1992) [VA is obligated to consider all issues 
reasonably inferred from the evidence of record].  Because it 
is apparent from the text of the June 1992 statement that it 
was intended solely to represent a new claim for an increased 
rating, the Board finds that this document does not 
constitute a timely Notice of Disagreement with respect to 
the RO's July 1991 rating decision.
A discussed above, the veteran's September 1991 communication 
constituted a NOD as to another issue but did not refer to 
PTSD and cannot be interpreted as a NOD as to the initial 
assignment of the 10 percent disability rating.

Accordingly, the Board finds that the considerations set 
forth in Fenderson do not apply in this case.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

The veteran was also seeking entitlement to a total rating 
based on individual unemployability due to his service-
connected disabilities, which consist of PTSD and gunshot 
wound residuals.  As discussed above, the Board is assigning 
a 100 percent disability rating for PTSD.  

In VAOPGCPREC 6-99 (June 9, 1999), VA General Counsel 
determined that if VA has found a veteran to be totally 
disabled as a result of a particular service-connected 
disability or combination of disabilities pursuant to a 
rating schedule, there is no need, and no authority, to 
otherwise rate that veteran totally disabled on any other 
basis.  VA General Counsel went on to state that because both 
a 100 percent disability schedular rating and a total 
disability rating awarded pursuant to 38 C.F.R. § 4.16(a) 
(1999) reflect unemployability, a determination that that 
individual is unemployable as a result of service-connected 
disabilities under 38 C.F.R. § 4.16(a) is unnecessary to 
adequately compensate the individual and is superfluous.  See 
VAOPGCPREC 6-99.  The Board is bound by precedent opinions of 
VA General Counsel.  See 38 U.S.C.A. § 7104(c).

As discussed in detail above, the Board has found that a 100 
percent schedular evaluation is warranted for the veteran's 
PTSD.  Thus, pursuant to the holding of  VA General Counsel 
in VAOPGCPREC 6-99, consideration of a total rating based on 
unemployability under 38 C.F.R. § 4.16(a) is no longer 
warranted.  The appeal as to this issue is dismissed as moot.  
See Smith (Irma) v. Brown, 10 Vet. App. 330, 334 (1997) 
[dismissal is the proper remedy to employ when an appeal has 
become moot].   

ORDER

An increased evaluation of 100 percent for the veteran's PTSD 
is granted, subject to the regulations governing the payment 
of monetary awards.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities is dismissed as moot.


REMAND

3.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound to the left external oblique muscle, 
currently evaluated as 10 percent disabling.

The veteran is also seeking an increased evaluation for the 
residuals of a gunshot wound to the left external oblique 
muscle.

Initially, the Board concludes that this claim is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  Bruce, 
11 Vet. App. at 409; Proscelle, 2 Vet. App. at 631-632.  

Having found the veteran's claim to be well grounded, VA has 
a duty to assist the veteran in developing the facts 
pertinent to his claims.  38 U.S.C.A. § 5107.  In accordance 
with this duty, and for the reasons and bases set forth 
below, the Board believes that additional evidentiary 
development is necessary before the veteran's claim can be 
properly addressed.

The record reflects that in May 1998, the veteran was 
provided with a VA physical examination.  During the 
examination, the VA examiner noted that the veteran was 
service connected for a gunshot wound to the left external 
oblique muscle and that he also suffered from a non service-
connected hip condition.  Although the VA examiner appears to 
have initially referred to the veteran's hip condition as a 
separate disability for which he was not service-connected, 
the Board notes that the VA examiner also appears to have at 
times discussed the veteran's hip condition as if it was a 
residual of his service-connected gunshot wound.  For 
example, the VA examiner noted that following the removal of 
shrapnel fragments from the area of his wound, the veteran 
"really did not have any problems with the area of the 
wound, the hip, at all until the last seven or eight years."  
[emphasis added]  The VA examiner then specifically noted 
that there had been no "separate" injury to the veteran's 
left hip.  In addition, the VA examiner then went on to 
discuss the veteran's hip symptoms at length and to conduct a 
thorough examination of the veteran's left hip and leg.  
Following this examination, the VA examiner concluded that 
with respect to the veteran's gunshot wound injury, "I do 
not believe that injury itself is limiting.  The injury to 
this hip may be somewhat limiting in that prolonged standing, 
especially in one position, or prolonged employment requiring 
carrying heavy loads, I do believe would elicit more and more 
pain and would create problems."

In light of the opinion of the May 1998 VA examiner, the 
Board believes that there is ambiguity regarding whether the 
veteran's left hip symptoms are related to his service-
connected gunshot wound to the left external oblique muscle.  
Therefore, the Board finds that an additional VA physical 
examination is warranted, in order to more accurately 
determine the extent and severity of the residuals of the 
veteran's gunshot wound to the left external oblique muscle.

Furthermore, the Board notes that there is an August 1993 
decision of the Social Security Administration of record, 
which reveals that the veteran was granted disability 
benefits from that agency, effective from July 1991 to March 
1993.  It appears from the text of the decision that this 
grant was based upon the veteran's psychiatric problems, 
rather than upon any physical disability.  However, there is 
also some indication in the record that the veteran 
subsequently filed an additional claim for disability 
benefits.  Neither the decision nor any records associated 
with the veteran's subsequent claim for disability benefits 
have been associated with the claims folder.  

Because such records may contain additional information 
pertinent to the veteran's increased rating claim, the Board 
finds that the RO should obtain the veteran's Social Security 
file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992) [VA's duty to assist includes obtaining records from 
SSA and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
disability compensation benefits]. 

In addition, the record also reflects that veteran filed a 
claim of entitlement to VA vocational rehabilitation in April 
1992.  However, it is unclear whether the veteran 
subsequently participated in VA vocational rehabilitation 
program.  The Board notes that a vocational rehabilitation 
file is not associated with claims folder and it does not 
appear that such a file was requested.  The Board finds that 
a review of the veteran's vocational rehabilitation file, if 
it exists, could be helpful in evaluating his increased 
rating claim.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran 
through his attorney and request that he 
identify all VA or non-VA medical care 
providers who have treated him for his 
service-connected gunshot wound residuals 
since May 1998.  After securing any 
necessary releases, the RO should obtain 
copies of all treatment records referred 
to by the veteran which have not been 
previously obtained.  These records 
should then be associated with the 
veteran's VA claims folder.

2.  The RO should determine if the 
veteran participated in VA vocational 
rehabilitation.  If so, the RO should 
obtain the veteran's VA vocational 
rehabilitation folder, to include copies 
of all decisions, reports and records 
considered in making determinations as to 
the veteran's eligibility for vocational 
rehabilitation.

3.  The RO should contact the Social 
Security Administration and obtain any 
medical records or other documentary 
evidence that were used by that agency in 
deciding the veteran's claims for 
benefits.  Any such records so obtained 
should be associated with the veteran's 
VA claims folder.

4.  Once the above development has been 
completed, the veteran should be provided 
with a VA examination by an appropriate 
specialist to determine the current 
nature and severity of his service-
connected residuals of a gunshot wound to 
the left external oblique muscle.  The 
claims folder, including a copy of this 
remand, should be made available to the 
examiner.  The report of the examination 
should be associated with the veteran's 
claims folder.  The examiner should 
provide a detailed account of all 
pathology and manifestations associated 
with the veteran's gunshot wound to the 
left external oblique muscle.  All 
indicated tests and studies should be 
performed.  The examiner should comment 
on whether the veteran's left hip 
condition is related to his service-
connected residuals of a gunshot wound to 
the left external oblique muscle.  If 
additional specialist consultations 
and/or diagnostic testing is deemed to be 
necessary, in the discretion of the 
examiner, such should be completed.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

5.  Following completion of the 
foregoing, the RO should readjudicate the 
issue on appeal.  Additional evidentiary 
development may be undertaken, if deemed 
to be appropriate by the RO.  If any 
benefit sought on appeal remains denied, 
the veteran and his attorney should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 


